Citation Nr: 0305037	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether an appeal was perfected with respect to the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1968 to 
December 1970.  This matter came before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The veteran testified at a videoconference hearing before the 
undersigned in October 2002.  A transcript of the hearing is 
of record.


FINDING OF FACT

Neither the appellant nor his representative filed an 
adequate and timely substantive appeal regarding the denial 
of entitlement to service connection for PTSD.


CONCLUSION OF LAW

An appeal was not perfected on the issue of entitlement to 
service connection for PTSD, and the Board lacks jurisdiction 
to consider the issue.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302(b), 20.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  
"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The initial question in this case is whether the Board has 
jurisdiction to consider the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
December 1998, the appellant filed a claim seeking service 
connection for PTSD.  The RO denied the claim in a July 1999 
rating decision and notified the appellant of that 
determination by letter dated August 4, 1999.  The RO 
included with this letter a VA Form 4107, Notice of 
Procedural and Appellate Rights, which informed him that he 
had to submit a notice of disagreement within one year of 
August 4, 1999, and that after VA provided him with a 
statement of the case, he could perfect the appeal by 
submission of a substantive appeal within one year of the 
rating-decision notice or within 60 days after issuance of 
the statement of the case, whichever was later.  The 
appellant filed a notice of disagreement in September 1999 
and the RO issued to the appellant a statement of the case in 
October 1999.  

To perfect this appeal, the appellant had to submit a 
substantive appeal prior to August 4, 2000, one year after he 
was notified of the decision.  In November 1999, the 
appellant's representative at the time filed a VA Form 9, 
Appeal to the Board of Veterans' Appeals.  Instead of 
alleging any error of fact or law, the form contained a 
statement, "Brief to be submitted by VVA National for 
decision dated 10/21/99."  His representative filed another 
VA Form 9 on September 29, 2000, saying that the RO decided 
the claim incorrectly, "by reason of erroneous finding or 
fact or conclusion of law."  (The representative at the time 
has withdrawn from this appeal and the appellant has not 
appointed another representative.)  

The Board notified the veteran at his hearing in October 2002 
that the issue of adequacy and timeliness of his substantive 
appeal would be considered by the Board, and the veteran took 
the opportunity to address that question during his hearing.  
Thereafter, by a letter in January 2003, the Board provided 
written notice to the appellant that it would consider 
whether the substantive appeal in this case was adequate and 
timely, and he was given an opportunity to present argument 
related to this issue.  See 38 C.F.R. § 20.203 (2002).  That 
letter provided the appellant notice of the regulations 
pertinent to the issues of adequacy and timeliness of 
substantive appeals, as well as notice of the Board's intent 
to consider these issues.  The Board's authority and 
obligation to assess its jurisdiction must be tempered by its 
obligation to assure that it does so in the first instance 
without prejudice to the claimant.  VAOPGCPREC 9-99; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the 
veteran has had ample notice of applicable law and 
regulations, both prior to and in the course of the Board's 
consideration, and he has availed himself of the opportunity 
to testify on the issue and has presented written argument.  
The Board may proceed to consider the threshold 
jurisdictional question.

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2002).  The 
appellant expressed disagreement with the RO's decision and 
filed a notice of disagreement.  The RO then issued a 
statement of the case.  The letter accompanying the statement 
of the case included information about the appellant's appeal 
rights and provided him with a VA Form 9, the instructions 
for which noted that his response should set out any alleged 
errors of fact or law made by the RO.  A claimant must timely 
file a substantive appeal to perfect an appeal. 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2002);  Roy v. 
Brown, 5 Vet. App. 554 (1993); but see Rowell v. Principi, 4 
Vet. App. 9 (1993) (RO has discretion to dismiss an appeal 
for failure to file timely substantive appeal but failure to 
file timely substantive appeal does not automatically 
foreclose appeal or deprive Board of jurisdiction).  The 
claimant personally, or his authorized representative, may 
file an appeal.  38 C.F.R. § 20.301(a) (2002).  

In this case, the appellant had one year following the August 
4, 1999, letter notifying him of the denial of his claim.  38 
C.F.R. § 20.302(b) (2002).  That one-year period expired on 
August 4, 2000.  The only document received from the 
appellant or his representative during this period was the VA 
Form 9 dated in November 1999, in which the representative 
indicated that a brief would be submitted.  No errors of fact 
or law were identified on the Form 9.  The promised brief was 
never submitted, and the representative has since withdrawn 
from this case.  The VA Form 9 in November 1999 did not 
specifically mention the claim of service connection for PTSD 
and did not set forth any allegation of factual or legal 
error committed by the RO in the adjudication of the claim.  
The appellant argued in his February 2003 submission that, as 
the PTSD claim was the only claim discussed in the statement 
of the case, it follows that the VA Form 9 filed in November 
1999 must be construed as responsive to that statement of the 
case.  However, the filing of a form alone does not satisfy 
38 C.F.R. § 20.302(b) (2002), which requires the claimant to 
also set forth alleged errors of law and fact made by in the 
rating decision.  The November 1999 VA Form 9 does not 
include any such allegation.  Therefore, an adequate and 
timely substantive appeal has not been filed with the denial 
of service connection for PTSD.  The application for appeal 
is not in conformity with the governing law, and the Board 
shall not entertain it.  38 U.S.C.A. § 7108 (West 2002).  

Because the Board cannot reach the merits of the claim of 
service connection for PTSD, consideration of compliance with 
the Veterans Claims Assistance Act (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)) with 
respect to providing notice and assistance to substantiate 
that claim is likewise beyond the Board's jurisdiction.  


ORDER

The appellant having failed to perfect an appeal through 
filing of a timely and adequate substantive appeal, the claim 
of entitlement to service connection for PTSD is dismissed.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

